Motion and cross motion for amendment of decision and order granted, without costs, to the extent that the decretal paragraph of the decision dated July 2, 1975 (49 AD2d 642) and the order entered thereon on July 11, 1975 are hereby amended to read as follows: "Judgment modified, on the law and the facts, to the extent that plaintiffs are adjudged to be the sole owners in fee simple absolute of all the premises described in their deed, excepting the portion thereof which is actually encroached upon by defendants’ dwelling and to the extent that defendants are adjudged to be the sole owners in fee of that portion of plaintiffs’ property which is actually encroached upon by defendants’ dwelling, and, as so modified, affirmed, without costs.” Any motions for clarification of the judgment below with respect to access to defendants’ dwelling should be directed to the Trial Term Justice. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.